Citation Nr: 0007644	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  95-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
osteomyelitis of the right tibia and left shoulder based on 
VA hospitalization and treatment during 1990-91.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran serve don active duty from November 1964 to 
November 1970.
The current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 for 
osteomyelitis of the right tibia and left shoulder based on 
VA hospitalization and treatment in 1990-91.

The veteran presented testimony before a RO Hearing Officer 
in February 1996, a transcript of which has been associated 
with the claims file.

In June 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicatory 
actions.

In August 1999 the RO affirmed the denial of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for osteomyelitis of the right tibia and 
left shoulder based on VA hospitalization and treatment in 
1990-91.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for osteomyelitis of the 
right tibia and left shoulder based on VA hospitalization and 
treatment in 1990-91 is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for osteomyelitis of the 
right tibia and left shoulder based on VA hospitalization and 
treatment in 1990-91 is not well grounded.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was admitted to the Brackenridge Hospital in 
Austin, Texas, on August 31, 1990, after having been involved 
in an automobile accident on the day of admission.  He was 
crossing a highway when he was struck by an automobile in a 
hit and run type situation and sustained a closed head 
injury, bilateral open tibia fractures and a comminuted 
fracture of the left humeral head and neck.  He underwent 
irrigation, debridement and reduction of the tibia fractures 
with the right tibia being placed in an external fixator and 
the left being splinted.

The veteran returned to the operating room in approximately 
7-10 days after the initial episode and underwent 
intermedullary nail fixation of both tibia fractures with 
removal of the external fixator on the right side.  At the 
time the wounds were cleaned, there was no sign of infection 
and the veteran appeared to be doing well.  The wounds to the 
right tibia and left shoulder subsequently started to have 
some mild drainage and cultures revealed a Group D 
enterococcus which was sensitive to Cipro as well as 
piperacillin.  Because of recurrent drainage of the wounds he 
was taken to the operating room the week of the 8th of 
October where he underwent exploration of the wound of the 
shoulder.  There he was found to have superficial stitch type 
abscesses in two large areas along the incision.  

These were debrided and closed.  The right tibia wound was 
debrided and closed as well and during the first week he was 
kept on that regimen of oral Cipro and I.V. piperacillin.  
His wound in the shoulder was currently healing nicely and 
there was no sign of recurrent infection.  His tibia 
infection was inspected and was doing well as well.  The 
final diagnoses were closed head injury, bilateral open tibia 
fractures, and fracture dislocation of the left shoulder.  He 
was discharged on October 19, 1990.



The veteran was hospitalized by VA on October 18, 1990, for 
care requiring rehabilitation for a right tibia-fibula 
fracture and humeral head fixation status post left humeral 
dislocation.  During the admission he was noted to have an 
open, infected nonhealing tibial fracture.  He was discharged 
on November 21, 1990.

The veteran was hospitalized by VA in February 1991 for 
treatment of infection with malunion of the right open tibia-
fibula fracture suffered on August 31, 1990.  He underwent 
incision and drainage with removal of two distal screws of 
internal fixation, right tibia.

The veteran was hospitalized by VA from June to October 1991 
for treatment of Grade 2 open tibia fracture with gross green 
drainage, grade 1 infected left shoulder with nonunion, and 
nonunion of left tibia, status post intermedullary rodding 
one year before.

A July 1991 VA general medical examination of the veteran 
noted he had sustained left shoulder and right tibia open 
fractures.

A January 1992 private medical certificate shows the veteran 
was diagnosed with nonunion with bony defect of the right 
tibia, nonunion of the left tibia, and pseudoarthrosis of the 
left humerus.

In February 1992 the RO granted entitlement to a permanent 
and total disability rating for pension purposes effective 
October 30, 1990.

The veteran filed a claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for osteomyelitis of 
the right tibia and left shoulder based on VA hospitalization 
and treatment in February 1993.


The veteran presented testimony before the Hearing Officer at 
the RO in February 1996.  A transcript of his testimony has 
been associated with the claims file.  The veteran alleged 
that his infection, or osteomyelitis of his left shoulder and 
right tibia, was the result of improper VA hospitalization 
and treatment, thereby warranting entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151.

VA conducted a special orthopedic examination of the veteran 
in October 1997.  The examiner recorded that the veteran had 
been involved in an accident in which he was struck by a 
motor vehicle as a pedestrian.  Orthopedic injuries incurred 
at that time included bilateral open tibia fractures as well 
as an apparently closed left proximal humerus fracture.  He 
underwent irrigation and debridement as well as 
intermedullary nailing of his bilateral tibia fractures at a 
private hospital.  He also underwent open reduction, internal 
fixation of his left proximal humerus fracture.

The VA examiner noted that the veteran's claims file was 
available and extensively reviewed.  This revealed that 
during his private hospitalization, drainage from the left 
shoulder and right tibia wounds was noted.  Cultures revealed 
this to be Group B enterococcus.  On October 8, 1990, he was 
taken to the operating room where he underwent irrigation and 
debridement of his left shoulder and right tibial wounds.  He 
was treated with oral ciprofloxacin.  He was transferred to 
the VA Medical Center in San Antonio on October 17, 1990.  

A review of the VA records disclosed a diagnosis of 
osteomyelitis was made involving the right tibia shortly 
after his admission.  He underwent a right posterolateral 
tibial bone grafting procedure.  Ciprofloxacin treatment was 
apparently continued.  He was treated as an outpatient for 
several months following discharge on December 21, 1990.  In 
February he was readmitted and underwent incision and 
drainage of the right tibial wound.  Records also indicated 
the veteran was subsequently seen at the private hospital in 
May 1991 and underwent incision and drainage of an abscess of 
the left upper arm.  He was ultimately admitted to the VA 
hospital in Temple, Texas, in June 1991.

Documents showed that he had purulent material extruding from 
the right tibial wound with culture positive for Pseudomonas 
and enterococcus.  The left shoulder was also draining 
Pseudomonas.  He subsequently underwent hardware removal from 
both his shoulder and right tibia.  He required extensive 
irrigation and debridement procedures including subsequent 
bone grafting of right tibia as well as soft tissue 
procedures including skin grafting.  He went on to nonunion 
of his left proximal humerus fracture.  The veteran contended 
that his osteomyelitis of the right tibia and left shoulder 
were secondary to inadequate treatment by VA following his 
automobile accident.  The examiner noted that specific 
question had been requested to be addressed regarding 
development.  He noted that such questions would be addressed 
following examination of the veteran.

An examination of the right lower extremity showed residuals 
of extensive soft tissue injury to the anterior compartment 
muscles.  There was soft tissue loss and evidence of skin 
grafting.  All of the wounds were benign at the time of 
examination.  There was no erythema, drainage and minimal 
tenderness.  Examination of the left shoulder showed 
extensive soft tissue loss.  There was a healed surgical 
incision overlying this area.  The veteran was unable to 
actively forward flex his shoulder.  Abduction was to 
approximately 10 degrees.  Passive abduction showed motion to 
70 degrees.  However, this motion was at the fracture site as 
there was an obvious nonunion.  There was no tenderness to 
palpation over this area.  There was no erythema or warmth.

Radiographic studies of the right tibia showed an area of 
extensive bone loss at the junction of the proximal to middle 
third of the tibia.  There was an area of tibial bone loss 
which measured 7 centimeters in this area.  Bony effusion, 
however, to the fibula was noted, and this area appeared to 
be well consolidated.  Left shoulder films were also obtained 
and were reviewed.  There was seen an obvious nonunion of a 
proximal tibial shaft fracture.  The examination diagnoses 
were status post right open tibia fracture complicated by 
osteomyelitis and malunion, and status post left proximal 
humerus fracture complicated by osteomyelitis as well as 
nonunion.

The examiner recorded he was asked to address whether the 
osteomyelitis that developed following the veteran's 
automobile accident in August of 1990 and after private 
hospitalization followed by VA treatment was due to natural 
progress of the condition.  He responded that review of the 
veteran's medical records from his private hospitalization 
indicated that infection in fact was present prior to the 
time of his transfer to the VA hospital.  Although 
osteomyelitis had not been diagnosed, cultures were positive 
for enterococcus from wounds of the left shoulder and right 
tibia.  This infection was more likely than not related to 
the veteran's initial injury and was related to the natural 
course of his injury.  Open fractures, such as his bilateral 
tibia fractures, carried a high risk of developing 
osteomyelitis.  

The examiner noted this could develop despite appropriate 
treatment.  It was more likely than not that the veteran's 
osteomyelitis in fact was present at the time of his transfer 
to the VA hospital in October 1990.  His left proximal 
humerus osteomyelitis likely occurred secondarily from his 
other open injuries, according to the examiner.  The examiner 
noted that the veteran's medical records clearly showed that 
osteomyelitis was in fact diagnosed shortly after his 
admission to the VA hospital in October 1990.  It appeared 
that his osteomyelitis was in fact diagnosed in a timely 
fashion.
Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.
Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death 
compensation...shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  
38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3), formerly required 
that in order for compensation to be payable under § 1151, 
there must be a showing that the additional disability was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of indicated fault on 
the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran; or, in appropriate cases, the veteran's 
representative. 'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.
Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.  However, in a precedent opinion, the VA 
Office of General Counsel held that all claims for benefits 
under 38 U.S.C.A. § 1151, filed before October 1, 1997, must 
be adjudicated under the code provisions as they existed 
prior to the date.  VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well 
grounded claim.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993) 
(holding that a veteran must submit evidence sufficient to 
well ground a claim for benefits under 38 U.S.C.A. § 1151); 
Contreras v. Brown, 5 Vet. App. 492, 495 (1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); Contreras, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed more than fours 
years before October 1991 (February 1993), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  VAOPGCPREC 40-97.

As to the claim for compensation benefits for osteomyelitis 
of the right tibia and left shoulder pursuant to the 
provisions of 38 U.S.C.A. § 1151, the Board notes that under 
the law, in the context of this issue on appeal, where it is 
determined that there is disability resulting from VA 
treatment, compensation will be payable in the same manner as 
if such disability were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
osteomyelitis of the right tibia and left shoulder must be 
denied as not well grounded.

In the case at hand, there is no medical evidence that the 
veteran's osteomyelitis of the right tibia and left shoulder 
resulted from or was aggravated by VA hospitalization, 
medical examination or treatment.  There are no medical 
opinions in VA or private medical documentation of file 
linking osteomyelitis of the right tibia and left shoulder to 
VA hospitalization, medical examination, or treatment.  In 
fact, the only opinion of record referable to this medical 
question is that obtained from a VA medical professional in 
October 1997 as requested by the Board in its June 1997 
remand of the case to the RO for further development and 
adjudicative actions.  

In this regard, the VA examiner specifically pointed out that 
infection was already present while the veteran was privately 
hospitalized for treatment of his automobile accident 
injuries prior to commencement of any treatment by VA 
subsequent to his initial private inpatient care.  The VA 
examiner further recorded that although osteomyelitis had not 
been diagnosed, cultures were positive for enterococcus from 
wounds of the left shoulder and right tibia.  The infection 
was noted as more likely than not related to the veteran's 
initial injury and was related to the natural course of his 
injury.  

The VA examiner noted that open fractures, such as the 
veteran's bilateral tibial tibia fractures, carry a high risk 
of developing osteomyelitis.  This could develop despite 
appropriate treatment.  It was more likely than not that the 
veteran's osteomyelitis in fact was present at the time of 
his transfer to the VA hospital in October 1990.  

The examiner added that the veteran's left proximal humerus 
osteomyelitis likely occurred secondarily from his other open 
injuries.  The examiner noted that the medical records 
clearly showed that osteomyelitis had in fact been diagnosed 
shortly after the veteran's admission to the VA hospital in 
October 1990.  It appeared that his osteomyelitis had in fact 
been diagnosed in a timely fashion.

The veteran has contended that infection or osteomyelitis of 
his right tibia and left shoulder occurred as a result of his 
VA treatment.  Irrespective of the etiology the veteran may 
offer to account for his osteomyelitis of the right tibia and 
left shoulder, the Board notes that generally speaking, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration.)

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's osteomyelitis of the right tibia and left shoulder 
are related to VA hospitalization, medical or surgical 
treatment, or examinations.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In the instant case, the issue of whether the VA 
hospitalization in late 1990, treatment or medical 
examinations thereafter caused or aggravated his 
osteomyelitis of the right tibia and left shoulder requires 
competent medical evidence.  In the absence of competent 
medical evidence linking the veteran's osteomyelitis of the 
right tibia and left shoulder to VA hospitalization, medical 
or surgical treatment, or examinations, the Board must deny 
the veteran's claim as not well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any evidence that 
has not already been requested and/or obtained that would 
well ground his claim.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claim for 
compensation benefits for osteomyelitis of the right tibia 
and left shoulder pursuant to the provisions of 38 U.S.C.A. 
§ 1151 prior to the submission of a well grounded claim.  
Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

As the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
osteomyelitis of the right tibia and left shoulder based on 
VA hospitalization and treatment in 1990-91 is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to his case.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  In assuming that the claim was well grounded, 
the RO accorded the veteran greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 for osteomyelitis of the right tibia 
and left shoulder based on VA treatment in 1990-91, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

